Title: James Madison to Edward Coles, 2 April 1829
From: Madison, James
To: Coles, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                  Apl. 2. 1829
                            
                        
                        
                        You have obliged us very much by your favor of the 29th. Ult: It gave us the first knowledge of the accident
                            to Payne. Altho’ it guards us agst. unfavorable reports, it leaves us very anxious to learn that the progress of his
                            recovery correspond with your anticipations. We must ask the favor of you also to let us know from whom the required medical
                            aid was obtained, and whether he has been able to return to the City.
                        The place from which you date your letter was certainly very unexpected, tho’ we doubt not that your reasons
                            for the visit, were very good—Whatever they may have been we hope the result will be satisfactory to you.
                        We have had several opportunities latterly of hearing from your friends in Albemarle. We understand that they
                            are in their usual health. Your brother Isaac has accompanied Mr[s]. Stephenson, on a trip to S. Carolina, where she intends
                            to pass another winter. Her health tho understood to be improved, is not yet compleatly re established.
                        I address this to Philada. on the supposition that it will arrive before you proceed to N. Y. Be so good as
                            to acknowledge it wherever it may find you; and to be assured of all our good wishes, which we shall be very happy to
                            repeat verbally when you give us the promised opportunity.
                        
                            
                                
                            
                        
                    